978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfonso SIMPSON, Plaintiff-Appellant,v.Susan J. MCLAMB, Police Officer;  Darel L. Bruestle, Chiefof Police;  Rodney J. Simmon, Defendants-Appellees.
No. 91-6316.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 26, 1992Decided:  October 29, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-90-743-CRT-H)
Alfonso Simpson, Appellant Pro Se.
Robert Harrison Sasser, III, Elizabeth Levan Riley, Womble, Carlyle, Sandridge & Rice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Alfonso Simpson appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simpson v. McLamb, No. CA-90-743-CRT-H (E.D.N.C. September 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED